Citation Nr: 1515512	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for allergic rhinitis, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome (IBS), to include as due to undiagnosed illness.

4.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Atlanta RO has current jurisdiction.

In March 2015, the Veteran was scheduled for a video-conference hearing with the Board.  He did not attend and has not requested rescheduling or offered an explanation for his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

In the rating decision on appeal, the RO also denied service connection for disabilities of the lumbar spine and thoracic spine, and these claims were included in the Veteran's Notice of Disagreement. The RO later granted service connection for these claims and they will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The claim for service connection for a gastrointestinal disorder has been expanded to encompass symptoms raised in the record. A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

The Board has characterized the claims on appeal to include consideration of service connection as due to an undiagnosed illness, pursuant to the Veteran's contentions.  See, e.g., VA Form 9.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case must consider the existence of the electronic record.

The issue of entitlement to a rating in excess of 10 percent for the service-connected Scheurmann's disease has been raised by the record , but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  VBMS Entry March 9, 2015.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a right knee disorder, a headache disorder and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no competent and credible evidence establishing that the Veteran currently has a gastrointestinal disorder, to include IBS, and a peptic ulcer was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, including IBS, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated in September 2009 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished as to the claims decided herein, and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a peptic ulcer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  

Various legal provisions apply specifically to compensation claims from Persian Gulf War Veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Service treatment records show that in March 1992, the Veteran was treated for a gastrointestinal virus.  VBMS Entry February 6, 2000, p. 10/117.  Service treatment records are otherwise negative for any complaints, treatment, or diagnoses of any gastrointestinal disorder.  Examinations conducted in September 1986, June 1987, March 1988,  August 1989, April 1990, May 1992, September 1994, March 1995, January 1997, and  December 2002 were negative for any abnormalities of the abdomen and viscera  and the Veteran raised no complaints related to a gastrointestinal disorder.  See VBMS Entries February 6, 2000. 

The post-service medical evidence is negative for any complaints, treatment, or diagnoses of a gastrointestinal disorder.  To the contrary, the Veteran denied gastrointestinal symptoms in VA treatment records of June 2006, March 2008, and June 2008.  VBMS Entry August 16, 2008, p. 24, 57/74; VBMS Entry August 22, 2006, p. 6/11.

On VA examination in June 2012, the examiner determined the Veteran does not now have, and has never had, either a gastrointestinal disorder.  A CT scan of the abdomen and pelvis was obtained, as was a CT scan of the head.  The examiner concluded, "exam of the Veteran for his claimed irritable bowel syndrome is medically unjustifiable."  The examiner determined that the Veteran had neither a "medical disability pattern" nor a "diagnosed disease" related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  VBMS Entry June 22, 2012.

There is no probative evidence contrary to the June 2012 examiner's opinions.  The Board finds the report fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a gastrointestinal disorder and headache disorder fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of gastrointestinal discomfort and headaches, any actual diagnosis of a disorder in this regard requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current symptomatology requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has a current gastrointestinal disorder that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his claimed conditions is not competent medical evidence, as such a question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, including the June 2012 medical opinion, which reveals no findings of a gastrointestinal disorder, is of greater probative value than the lay contentions of the Veteran.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Veteran in this case had active service in the Southwest Asia Theater of operations during the Persian Gulf War, and he is therefore a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1), DD214 Form.  However, the preponderance of the evidence is against a finding that the Veteran has symptoms that cannot be attributed to a known diagnosis; to the contrary, the evidence is clear that there is simply no current disability or pathology implicating a gastrointestinal disorder.  Moreover, § 3.317 contains a requirement of chronicity, and the record is devoid of documentation of any chronic gastrointestinal condition.  Service connection cannot be granted on a presumptive basis as due to an undiagnosed illness.




Additionally, as a peptic ulcer or organic disease of the nervous system manifested by headaches has not been diagnosed, presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) is not applicable and any allegation of continuity of symptomatology need not be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a gastrointestinal disorder, including IBS, is denied.


REMAND

Additional development of the claims for service connection for a right knee disorder, allergic rhinitis and a headache disorder is required and the matter is REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his right knee disorder and allergic rhinitis and headaches, if not already on file.  The RO/AMC should also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.



2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his right knee disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must indicate whether the Veteran has had a right knee disorder at any time since his November 2007 separation from service.  For any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

The examiner must address whether there is any symptomatology that is not attributable to a known clinical diagnosis, including joint or muscle pain.  If so, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:




* June 2008 finding of palpable crepitus of the knees, and degenerative joint disease of multiple joints.
VBMS Entry August 16, 2008, p. 25-26/74.

* June 2008 finding of bilateral chronic knee pain. VBMS Entry August 16, 2008, p. 51/74.

* December 1991 STR documenting right knee pain. VBMS Entry October 7, 2007, p. 16-17/25.

* February 1992 STR documenting right knee pain on playing racquetball.  VBMS Entry October 7, 2007, p. 20/25.

* March 1992 STR documenting right knee pain.  VBMS Entry February 6, 2000, p. 30/116.

* Service examinations conducted in September 1986, June 1987, March 1988, August 1989, April 1990, May 1992, September 1994, March 1995, January 1997, and December 2002 that were negative for abnormalities of the lower extremities.  See VBMS Entries February 6, 2000. 

* Lay statements of the Veteran's family members noting that the Veteran manifested various symptoms only upon his discharge from his military service.  VBMS Entries October 9, 2007 & October 7, 2009.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Also after all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his allergic rhinitis.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's allergic rhinitis began during active service or is related to any incident of service, AND IF SO, WHETHER HE HAS HEADACHES ASSOCIATED WITH SUCH RHINITIS. 

The examiner must address whether there is any symptomatology that is not attributable to a known clinical diagnosis, including signs or symptoms involving the respiratory system (upper or lower).  If so, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* May 2010 VA examination report diagnosing allergic rhinitis without rendering an opinion on etiology.  VBMS Entry May 27, 2010.

* June 2001STRs documenting mild seasonal allergic rhinitis and hayfever.  VBMS Entry October 7, 2007, p. 21/25; VBMS Entry February 6, 2000, p. 39/116.

* April 2005 STR documenting seasonal allergic rhinitis.  VBMS Entry October 7, 2007, p. 23/25.

* April 2006 STRs documenting seasonal allergic rhinitis.  VBMS Entry October 7, 2007, p. 24/25; VBMS Entry February 6, 2000, p. 90/116.

* Service examinations conducted in September 1986, June 1987, March 1988,  August 1989, April 1990, May 1992, September 1994, March 1995, January 1997, and  December 2002 that were negative for abnormalities of the nose, sinuses, mouth and throat, and ears.  See VBMS Entries February 6, 2000. 

* Lay statements of the Veteran's family members noting that the Veteran manifested various symptoms only upon his discharge from his military service.  VBMS Entries October 9, 2007 & October 7, 2009.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 




WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


